

	

		II

		109th CONGRESS

		1st Session

		S. 2011

		IN THE SENATE OF THE UNITED STATES

		

			November 15, 2005

			Mr. Jeffords (for

			 himself and Mr. Leahy) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To require the Administrator of the Environmental

		  Protection Agency to establish performance standards for fine particulates for

		  certain pulp and paper mills, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Tire-Derived Fuel Safety Act of

			 2005.

		2.Combustion of

			 tire-derived fuel

			(a)DefinitionsIn

			 this section:

				(1)AdministratorThe

			 term Administrator means the Administrator of the Environmental

			 Protection Agency.

				(2)Eligible

			 millThe term eligible

			 mill means any pulp or paper mill (SIC code 2611 or 2621) that burns or

			 proposes to burn tire-derived fuel.

				(3)EmissionThe

			 term emission means an emission into the air of—

					(A)a criteria

			 pollutant, including a fine particulate; or

					(B)a hazardous air

			 pollutant.

					(4)Tire-derived

			 fuelThe term tire-derived fuel means fuel derived

			 from whole or shredded tires, including in combination with another

			 fuel.

				(b)Requirements

			 for approval

				(1)In

			 generalExcept as provided in

			 paragraph (2), notwithstanding any other provision of law, the Administrator

			 shall not issue a permit under the Clean Air Act (42 U.S.C. 7401 et

			 seq.), and shall object to the issuance of a permit under section 505(b) of

			 that Act (42 U.S.C. 7661d(b)), authorizing the burning of tire-derived fuel at

			 an eligible mill that is a major stationary source (as defined in section

			 111(a) of that Act (42 U.S.C. 7411(a))) unless—

					(A)the Administrator

			 has listed the source as part of a source category for which a performance

			 standard has been established under subsection (c); and

					(B)the source

			 demonstrates to the satisfaction of the Administrator that the source—

						(i)will install any

			 control equipment required or make the necessary process changes before the

			 date on which the source begins operation; and

						(ii)will operate at

			 or below the required emissions performance standards as demonstrated by data

			 from a continuous emissions monitoring device.

						(2)Interim

			 permitsNotwithstanding paragraph (1), the Administrator may

			 approve an interim permit (including a trial permit) to burn tire-derived fuel

			 at a new eligible mill, or an eligible mill in existence on the date of

			 enactment of this Act, that is a major stationary source (as defined in section

			 111(a) of the Clean Air Act (42 U.S.C. 7411(a))) that demonstrates to the

			 satisfaction of the Administrator that the source—

					(A)will

			 install—

						(i)an

			 electrostatic precipitator;

						(ii)a

			 Kevlar baghouse; or

						(iii)any other

			 technology that achieves a reduction in emissions that is equivalent to the

			 reduction achieved using an electrostatic precipitator or a Kevlar baghouse;

			 and

						(B)will operate at

			 or below the required emissions performance standards as demonstrated by data

			 from a continuous emissions monitoring device.

					(c)Standards for

			 certain pulp and paper mills

				(1)Establishment

					(A)In

			 generalNot later than 18 months after the date of enactment of

			 this Act, the Administrator shall establish performance standards for fine

			 particulates for—

						(i)new

			 eligible mills; and

						(ii)eligible mills

			 in existence on the date on which the standards are proposed.

						(B)RequirementsIn

			 establishing standards under subparagraph (A), the Administrator shall—

						(i)ensure that the

			 standards would result in reductions in emission levels that are at least equal

			 to reductions achieved through the use of an electrostatic precipitator or

			 Kevlar baghouse; and

						(ii)require pulp and

			 paper mills that are in operation as of the date on which the standards are

			 proposed, but that are not in compliance with those standards, to come into

			 compliance with the standards by not later than 18 months after the effective

			 date of the standards.

						(2)Study and

			 report on general health effectsNot later than 1 year after the

			 date of enactment of this Act, the Administrator shall conduct a study, and

			 submit to Congress a report, on the impact on human health of increased

			 emissions, especially fine particulates, from the use of tire-derived

			 fuel.

				(3)Report on

			 health effects on certain childrenAs soon as practicable after

			 the date of enactment of this Act, the Administrator, in coordination with the

			 Secretary of Health and Human Services, shall submit to Congress a report that

			 describes the rates of birth defects and childhood diseases (particularly

			 respiratory and immune system diseases) of children that live or attend school

			 within a 20-mile radius of any pulp and paper mill that burns tire-derived

			 fuel.

				

